Citation Nr: 0727055	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-43 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for dry eye syndrome.

2. Entitlement to service connection for pleomorphic adenoma.

3. Entitlement to service connection for left side facial 
paralysis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty in the Army National Guard 
from October 2002 to October 2003, with an additional 4 
months and 7 days of prior active service and prior inactive 
duty service of 3 years and 13 days.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In February 2002, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.

In part, the veteran claims service connection for dry eye 
syndrome, pleomorphic adenoma, and left side facial paralysis 
as residuals of surgery - a left superficial parotidectomy -- 
performed in March 2003 for while in the National Guard.  The 
RO has denied service connection on the basis that the 
disorder for which the March 2003 surgery was performed pre-
existed service in 2003.  

The RO has not considered whether service connection should 
be granted for the disorder for which the March 2003 surgery 
was performed on the basis that it was incurred or aggravated 
during active military service in 1999.  The veteran reported 
in his November 2003 claim that he entered the National Guard 
in March 1999.  The record shows that the veteran underwent 
an enlistment examination in May 1999, and contains orders 
for active duty for training for periods between August 1999 
and December 1999.  The record also contains a memorandum 
dated October 14, 1999 containing a diagnosis of left 
postauricular adenopathy and indicating that the injury was 
incurred on August 25, 1999.  The veteran's duty status at 
the time of the August 1999 discovery of the mass or the 
November 1999 surgery to remove the mass has not been 
verified.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's status in the 
National Guard in 1999, to include the 
specific dates of active duty for 
training or inactive duty training.  

2.  Secure all Army National Guard 
medical records or alternative records 
dated from 1999 for the veteran through 
official channels or any other 
appropriate source, including from the 
appellant.  These records should be 
associated with the claims file. If there 
are no records, or if further efforts to 
obtain records would be futile, that 
determination should be documented in the 
claims file.

3.  Obtain from the veteran the names and 
addresses of all private physicians, 
and/or medical facilities that have 
provided him with any treatment for the 
disorders in issue here since 1999 and 
secure all available relevant reports not 
already of record from those sources.  

4.  Readjudicate the issues on appeal.  
In so doing, the RO should specifically 
address whether any the veteran's benign 
tumor of the salivary gland was incurred 
or aggravated during active military, 
naval, or air service (including active 
duty or pertinent active duty for 
training or inactive duty training, as 
appropriate) in 1999, as well as whether 
there was any incurrence or aggravation 
of the claimed disabilities during active 
military, naval, or air service 
(including active duty or pertinent 
active duty for training or inactive duty 
training, as appropriate) in 2003.  If 
the determination remains unfavorable to 
the veteran, issue a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



